NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CYNTHIA L. WRIGHT,                              No.    20-15248

                Plaintiff-Appellant,            D.C. No. 3:18-cv-07800-WHA

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                       Argued and Submitted May 13, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, MILLER, Circuit Judge, and RESTANI,** Judge.

      Cynthia Wright appeals from the district court’s judgment affirming an

administrative law judge’s (ALJ) denial of disability insurance benefits under Title

II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Reviewing the agency’s decision for legal error and its factual findings for

substantial evidence, Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020), we

affirm in part, reverse in part, and remand for further proceedings.

      1.     Wright challenges the ALJ’s rejection of an opinion rendered by Dr.

Young, an examining psychologist. Stating that her examination “should be

considered in conjunction with any other documentation that may become

available, particularly as this report represents a one-time examination,” Dr. Young

opined that Wright would be “unable to perform work activities without special or

additional supervision” or “adapt to the usual stress encountered in the work

setting.” The ALJ explained that Dr. Young’s conclusions were “so at odds with

[her] own examination description” that it was necessary to “reject[] [them] as

overly limiting and unsupported by the record.”

      The ALJ’s finding is supported by substantial evidence and constitutes a

specific and legitimate reason to reject part of Dr. Young’s opinion. See Ford, 950

F.3d at 1154–56. If Dr. Young’s restrictive limitations can be justified, they must

be based on her evaluation of Wright’s affective status. But Dr. Young observed

that Wright’s “affect was full in range and was appropriate to the setting.” The

other concerns noted by Dr. Young were based on Wright’s self-report. The ALJ

could reasonably have found that Dr. Young’s opinion based on Wright’s

statements was “unsupported by the record.” During a 2014 mental examination


                                          2
conducted by Dr. Nabilek, for example, Wright denied panic symptoms, which

conflicts with her statement to Dr. Young that she has panic attacks. Given that Dr.

Young also lacked access to Wright’s medical records, the ALJ was permitted to

reject her opinion as inadequately explained. Bayliss v. Barnhart, 427 F.3d 1211,

1217 (9th Cir. 2005).

      2.     Wright argues that the ALJ failed to provide specific, clear, and

convincing reasons supported by substantial evidence for discounting her symptom

testimony. We agree. The ALJ’s analysis “does not meet the requirements set forth

in our cases and does not permit meaningful review.” Lambert v. Saul, 980 F.3d

1266, 1277 (9th Cir. 2020). The ALJ found that Wright’s “statements concerning

the intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” But that

“boilerplate statement” does not “identify what parts of [Wright’s] testimony were

not credible and why.” Id. (quoting Treichler v. Commissioner of Soc. Sec. Admin.,

775 F.3d 1090, 1103 (9th Cir. 2014)). Although the ALJ extensively discussed the

medical record, “providing a summary of medical evidence . . . is not the same as

providing clear and convincing reasons for finding the claimant’s symptom

testimony not credible.” Id. at 1278 (ellipsis and emphasis in original) (quoting

Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015)). Nor can we “infer

‘that the ALJ rejected [Wright’s] testimony to the extent it conflicted with that


                                          3
medical evidence.’” Brown-Hunter, 806 F.3d at 494 (quoting Treichler, 775 F.3d

at 1103). Because this error was not harmless, see id., we reverse the rejection of

Wright’s testimony.

      3.     Wright also challenges the ALJ’s rejection of a third-party function

report completed by her sister-in-law, Loretta Van Camp. An ALJ may disregard

lay testimony so long as she “gives reasons germane to each witness for doing so.”

Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (quoting Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001)). “Inconsistency with medical evidence” is a

germane reason to discredit a lay witness’s statements, Bayliss, 427 F.3d at 1218,

even if the ALJ fails to specifically “cite the record,” Lewis, 236 F.3d at 511–12.

      Although some of the ALJ’s reasons for rejecting Van Camp’s report may

have been insufficient, any error was harmless in light of her finding that Van

Camp’s statements were “not fully consistent with the medical evidence.” Van

Camp’s statement that Wright “could walk only short distances” before needing to

stop and rest conflicted with treatment notes indicating that Wright was capable of

moderate activity. Wright points to an x-ray of her spine taken in May 2017 as

being consistent with Van Camp’s observations, but the ALJ found that the x-ray

did “not indicate further worsening” of Wright’s condition “as of the date last

insured.” Because Wright was insured only through the end of 2016, the ALJ’s

finding is sound. The ALJ also noted that Van Camp reported that Wright “had


                                          4
difficulty paying attention for long periods,” and Van Camp’s report added that

Wright had attention deficit disorder (ADD). But Wright’s attention and

concentration were repeatedly found to be intact, and there is no medical diagnosis

of ADD. Thus, the ALJ could permissibly reject Van Camp’s function report as

inconsistent with the medical evidence.

      4.    Because further administrative proceedings would be useful, we

remand for further proceedings rather than for an award of benefits. See Treichler,

775 F.3d at 1101. In light of our disposition, we do not reach Wright’s challenge to

the ALJ’s step-five determination.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          5